ELECTRONIC RECORD                                 OfO-l 5
                                                                                  0*2-/5
COA#       02-13-00247-CR                        OFFENSE:       29.03


STYLE:     Charles Camp v. The State ofTexas COUNTY:            Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   297th District Court


DATE: 12/11/14                    Publish: NO    TC CASE #:     1324667R




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Charles Camp v. The State of Texas           CCA#:


         PRO S£_                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

    &&$*]>                                           JUDGE:

DATE: ^y/g*/g4%r                                     SIGNED:                           PC:_

JUDGE:  A U\Lfa^L'A'*-                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD